Implementation of the Services Directive (debate)
The next item is the report by Mrs Gebhardt, on behalf of the Committee on the Internal Market and Consumer Protection, on implementation of the Services Directive [(2006/123/EC).
Mr President, ladies and gentlemen, here in the European Parliament, we have been debating the Services Directive for a long time, and we have expressed many concerns in our debates about how it should be implemented and how we can ensure that service providers have free movement within the European Union. This was an important piece of policy. That is why we, as Parliament, decided that we not only wanted to make the legislation, but that we also wanted to monitor how the Services Directive is actually transposed in the Member States. It is in our interest that the directive be transposed properly, correctly and well. The European Commission also agreed to help us in this regard. I would therefore like to thank Commissioner Barnier, who has provided us with valuable information in this connection.
We have particular concerns about four specific areas, namely, the evaluation procedure, the points of single contact, administrative cooperation and the scope of the directive.
On the first point, I have the following to say. Mutual evaluation is one of the core items where we, as Parliament, and I, as the then rapporteur, said actually, we are opposed to this, as this means an awful lot of bureaucracy in the Member States. I am also hearing from the Member States today that there are indeed complaints about the bureaucracy. In that regard, however, I would quite simply like to make it very clear to the Member States once again that they were the ones that wanted this, not Parliament! They inserted it into the legislation and, as such, they should take the responsibility for it themselves even if, for example, local communities are beginning to discuss what Europe has done to them again.
On the question of the second point - the points of single contact - I would say that this is the answer to what we have done in the political sense. We said quite clearly that the principle of the Services Directive is not the country of origin principle but the country of destination principle. That means that service providers must respect the law of the State in which they operate. That makes it all the more important that they obtain from the points of single contact not only the information about the laws that they have to respect, but also the necessary assistance to enable them to really apply that law properly and consistently in the Member States. I therefore find it very regrettable that, while these points of single contact have been set up in many Member States - although not all of them as yet - this has only been done in a very unsatisfactory way. In some cases, they are merely Internet portals. That does not satisfy us, the European Parliament - there needs to be much more behind these points of single contact. There need to be people behind them who can provide real assistance for the service providers in this area. One issue here is the language that is provided. It is not enough to offer the local language and perhaps English. In my view - and Parliament has spoken in similar terms - it is important for service providers that the language of the neighbouring county is also spoken. I say this with one eye on our Polish President - in the border area between Germany and Poland, German should be offered in Poland and Polish in Germany so that the information and assistance are actually really good, so that even the small businesses, which are not all competent in English, can really get involved in cross-border activities.
Administrative cooperation is another important point and it is an area where we are heading in the right direction. In this regard, the Member States still have an awful lot more to do in the area of cooperation and of the education and training of officials, so that this system can be really well used.
Finally, we come to the scope, in which connection I would like to make it quite clear, once again, that we excluded all services of common economic interest from the scope of Article 16. I expect the Member States to respect that. If they want to include these services in the scope of the Services Directive, that is their right, but in that case, they must not sweep it all up as part of the Services Directive; rather, it is their own political statement of intent and something that they should also assume responsibility for themselves. That is what I demand of the Member States in this context.
Mr President, thank you for your welcoming remarks. I, too, am delighted to be back here with you, as I am every month. I should like to thank Parliament, and Mrs Gebhardt in particular, for their impatience and their vigilance. I can understand why Parliament is being demanding with regard to the proper implementation of this directive, which was adopted just over four years ago. Mrs Gebhardt spoke of lengthy discussions here in Parliament. Discussions took place before that; they took place outside Parliament, too.
I can recall some of the heated debates on this subject; they were often interesting and, at times, slightly irrational. Moreover, I have not forgotten, Mrs Gebhardt, the vital role that Parliament, spurred on by you and Mr Harbour, played in improving the Commission's initial proposal and breaking the deadlock that we found ourselves in at the time. It did so while preserving the overall structure of the directive, which is aimed - and this is obviously one of the main issues at stake in the internal market - at boosting growth and employment, because it is clear today, ladies and gentlemen, that nine out of 10 new jobs created in the European economy are created in the services economy. I can also tell you that I am very keen for new jobs to be created in the industrial sector. This obviously raises other issues with regard to the European policies that we ought to promote in order to maintain an industrial manufacturing base. However, services are a key source of growth and employment.
With Mrs Gebhardt's new report, Parliament has once again confirmed its commitment to this matter, and Mrs Gebhardt herself has shown that she is very single-minded, if I may say so. I personally am glad, on this occasion, that she is single-minded when it comes to monitoring the transposition and the proper implementation of this directive, which is a prerequisite for completing the internal market in services.
As I stand here before you, four years after the adoption of this directive, it has already produced tangible results. We have received, ladies and gentlemen, more than 1 000 notifications of changes in legislation within the Member States. At times, it has been global or framework texts that have themselves introduced sectoral changes within each country, or even each region. In fact, several thousand changes in national or regional legislation have already been made as a result of the impetus provided by this directive. We believe that there is still a great deal of potential, and we must therefore press ahead.
Mrs Gebhardt raised a very important issue, which concerns one of the tools of the Services Directive - the points of single contact. I fully support the ambitious approach that Parliament is taking to ensure that these contact points very quickly become genuine administrative portals enabling companies to complete all their procedures and formalities online - and this includes, Mrs Gebhardt, ladies and gentlemen, those that go beyond the scope of the Services Directive alone.
With this in mind, we are working with the Member States on the cross-border interoperability of electronic signatures. I shall also be presenting you, probably by the end of this year, with a text on electronic signatures and on the cross-border interoperability of electronic identities and documents. I also agree with you on the importance of providing points of single contact that are genuinely multilingual - an essential part of their added value - so that people can use them in their own language and can receive a response in their own language, including across borders, and so that we can therefore make this tool - the points of single contact - accessible, in particular, to small and medium-sized enterprises. Moreover, one of the keys to facilitating this administrative cooperation and developing the points of single contact, as you wish, is for us to improve the quality of electronic translations at the same time. We shall perhaps discuss this later on with regard to the patent.
I myself am engaged, within the College, and with my colleagues who are in charge of these various programmes - because they are split between several Directorates-General - in stepping up the research into, and development of, electronic programmes. This is to ensure that we have the highest quality, most sophisticated translations as soon as possible not only for the patent, but for other uses too, such as the points of single contact and the Internal Market Information System (IMI). It will make a big change for all of us here, who have to work in more than 23 languages, to be able to have a perfect translation thanks to these computerised and electronic programmes. I also share Parliament's view concerning the need to train national officials so that they develop a true culture of administrative cooperation, where they do not already have one.
Mrs Gebhardt, we will also continue to promote the use of the IMI, which I mentioned just now. Today - I reviewed this matter recently - nearly 5 000 European authorities are registered in the IMI, and my aim is very simple: I want to turn the IMI into a kind of administrative Facebook, if I can use that expression, with a translation facility. Ladies and gentlemen, my portfolio includes three very important tools for bringing Europe closer to the citizens and closer to small and medium-sized enterprises. They are: the points of single contact, the IMI and the Internal Market Problem Solving Network (SOLVIT). Therefore, you can count on me; I shall even be working specifically on these three tools so as to provide them with resources, in particular, translation resources, but others too, and to ascertain how they are being implemented in each country.
Moreover, I am not content with just explaining matters to you here; I am also going to explain them in each of the capitals, and so, just as I promised, every week, I visit a European capital, and in each of those capitals, I hold a workshop with the national officials in charge of implementing our directives: on professional qualifications, services and public contracts. Each time, I ascertain how and by what means these tools - the points of single contact, the SOLVIT centre and the IMI - are being implemented and used. Thus, I was in Luxembourg last week and I shall be in Slovenia this week, to carry out this check with its officials, whom I need in order to ensure that the internal market functions properly.
We are therefore going to continue to work in this spirit with the Member States and to verify that, as well as simply being transposed, the Services Directive is actually being implemented properly. Moreover, depending on what is covered in the debate that we are going to have now, I remain at Parliament's disposal to provide it with other more precise answers concerning the monitoring of the implementation of this Services Directive.
Mr President, Commissioner, ladies and gentlemen, the aim here is not to review the implementation of the Services Directive worked on and subsequently adopted by this House in 2006. It is still far too early for that. Many States have still not transposed it fully or correctly. That is precisely the reason for this own-initiative report.
Firstly, it stresses the importance in both economic and social terms of this opening up of the services sector in Europe. As you said, Commissioner, the activities covered account for 40% of EU GDP and jobs, and the potential for growth is estimated at 0.6-1.5% of GDP. As you said just now, Commissioner, nine out of 10 jobs translates into a real economic impact.
Secondly, the report highlights the fundamental elements of the directive's transposition. I, for my part, will emphasise two aspects which you yourself emphasised, Mrs Gebhardt.
Firstly, the points of single contact. We must remember that our aim is, of course, to facilitate the provision of services across Europe. In practice, this means that entrepreneurs who wish to set up a business abroad or provide cross-border services should be able to use a point of single contact. It will explain all the formalities and procedures they must complete in order to set up their business, and it will do so in their own language. These points of single contact are the key to the success of the Services Directive. They must be easily accessible, both physically and electronically - as has been said - and they must be effective and interoperable. It is important not to create a crippling administrative burden for our entrepreneurs, who are more often than not SMEs.
The second aspect concerns the scope of the directive. The directive excludes a number of fields from its scope because of their specific nature. This is the case, in particular, with non-economic services of general interest, since economic services of general interest have, in principle, been covered. In my view, all of this lacks legal clarity, and we must closely monitor how the Member States apply these rules.
Lastly, I believe that we must hold a genuine political debate at European level on what we mean by services of general interest and on the rules that we wish to apply to them.
Mr President, the Member States have had three years to implement the Services Directive in their national legislation. One year on since this deadline, we can assess its implementation and outline the perspectives for greater progress.
The report of the European Commission clearly reveals the variety of legal and administrative requirements in the Member States, the different approaches and varying degrees to which the directive has been implemented. Developing a single market for services is very important for creating new jobs. That is why I believe that the Commission and the Member States must be more proactive in eliminating all outstanding legal and administrative barriers.
Additional support must be given to small and medium-sized enterprises. Applying the principle of multilingualism at individual contact points and the more widespread use of the benefits of e-government would make life significantly easier for suppliers of services.
Mr President, I would like to express my sincere thanks to the rapporteur for our very good work together and her openness to compromise. I can safely say that the Services Directive is the key to a properly functioning common market. If it is not implemented properly, we can forget Jacques Delors' vision, and many of the Single Market Act's initiatives will be left as empty promises. Therefore, on behalf of my group, the Group of the European People's Party (Christian Democrats), I appeal most emphatically to the Member States to catch up with outstanding work on implementation. Now that we have come through the crisis, we need the Services Directive more than ever.
The report which we have adopted in the Committee on the Internal Market and Consumer Protection attaches great importance and, in my opinion, the greatest importance, to the points of single contact, which, from the users' point of view, are still not working adequately. In some cases, many procedures are still not available in electronic form. We want the points of single contact to be comprehensive centres of electronic contact with the authorities. We should not forget, however, that the starting points for the various Member States were different. In some, the points of single contact have been set up based on existing structures, and others have been built from scratch. However, we want them to help service providers in the same way in every Member State. Therefore, it seems to me imperative that the Commission develop a set of best practices which would help Member States in further work on points of single contact.
Finally, I would like briefly to refer to the recently published report on mutual evaluation. The report of the Committee on the Internal Market and Consumer Protection has already included the statement that Member States have not been sufficiently ambitious in terms of regulatory simplification, often deciding to replace one requirement with another. Unfortunately, a reading of the report on mutual evaluation confirms these fears. We are still facing situations in which Member States are trying to apply rules which, at times, do not appear to find justification in the provisions of the Services Directive. I hope that further work on the directive will move towards eliminating this phenomenon.
Mr President, Commissioner, ladies and gentlemen, the Services Directive was the subject of unprecedented public political debate when it was being discussed in Parliament.
Thanks to the efforts to reach a compromise, which were led by Mrs Gebhardt, whom I congratulate, the text that Parliament succeeded in adopting in 2006 was one that reconciled the need to stimulate the internal market in services as a source of potential growth and job creation, and respect for social rights, labour law and the specific nature of services of general interest.
In order to maintain this very fragile balance, the directive had to be transposed with the utmost care. This caused problems for many Member States, such as difficulties in implementing the points of single contact and the mutual evaluation process.
Right now, I am concerned about and question the choice made by France; it is very much a minority choice and will result in provisions being split up between a whole series of laws and decrees. I also regret the very restrictive interpretation of the concept of authorising the provision of services. It will create legal uncertainty for social services relating to the care of young children and the disabled, even though derogation and exclusion possibilities were provided for in the directive.
Parliament is playing, and will continue to play, a full part in monitoring the successful implementation of this directive, which is key to ensuring that the single market creates jobs and is closer to the citizens, and that Europe is experienced on a daily basis as something positive, not something negative.
I therefore call on the Member States and the Commission to step up their efforts to guarantee a completely transparent process for European citizens.
(The President cut off the speaker)
Mr President, in 2006, I am sure there were few people who realised that we were adopting a tool that would be very important for lifting the EU out of the crisis that was just around the corner. With the potential to increase the EU's GDP by up to 1.5% and create a great many new jobs, we have to say that, by adopting this tool, we have made a quantum leap towards free movement for services. Today, in 2011, everyone can see that we are experiencing rather an extensive crisis, and for that reason it is, of course, particularly regrettable that several Member States still have not implemented important parts of the directive. This report has therefore come at a very opportune time. It defies common sense to counteract the lever for growth that this represents, and it is the good pupils in the class - those that have seen the sense and benefit in implementing this swiftly, efficiently and properly - who suffer, and that includes my own country.
So much for the reprimand. Now on to the glimmers of light and, of course, these are, by and large, what we should concern ourselves with, and indeed what we did concern ourselves with in this report. With this report we have, I think, succeeded in avoiding the political conflicts of the past, and clearly that is important because we have a great many other things on which to focus our energies. Allow me to name just three of them. Firstly, it is important to take advantage of our experience with regard to the screening process and the mutual evaluation process, both of which are beneficial because they can be used in connection with other directives in the future. We therefore need to have a higher degree of transparency in relation to the process, and I hope that the report can contribute to this.
Secondly, it is, of course, important to promote administrative cooperation, particularly through the Internal Market Information System (IMI), as has been mentioned a couple of times. Thirdly, it is important - as most people have already mentioned - to develop the points of single contact into comprehensive e-government portals that can lighten the administrative burden for service providers seeking to provide cross-border services.
Finally, I would like to express my thanks for the exceptional cooperation with Mrs Gebhardt and the other rapporteurs on this matter. I think we have succeeded in reaching some sensible compromises on a difficult text.
Mr President, Commissioner, Mrs Gebhardt, in 2006, my group, the Group of the Greens/European Free Alliance, voted against the Services Directive, and today, we consider the report assessing the implementation of this Services Directive, previously known as the Bolkestein Directive, to be equally unsatisfactory. The Verts/ALE Group will therefore vote against this report.
I should like to make it clear, Mrs Gebhardt, that you did everything you could to achieve the best possible compromises. However, I believe that some red lines have unfortunately been crossed in this report, which means that we cannot vote in favour of it.
I should also like to state that you took great care to point out that we should not confuse the various responsibilities, and I certainly do not wish to confuse the responsibilities of the Member States with those of the European Union, either.
If France, for example, transposed the Services Directive and chose to include day nurseries in it, when almost all of the other countries chose to do the opposite, it is clearly the responsibility of the French Government and not of the European Union. Therefore, the Verts/ALE Group is certainly not voting against this report in order to criticise the way in which the directive has been transposed in France. It is doing so on account of two key points.
The first is that we asked time and again, during the discussions, for the Member States to assess the impact that the initial transposition of the Services Directive had on the quality of jobs and services. Unfortunately, that assessment of the impact on job and service quality could not be integrated into the report.
We also called for an assessment of the cost impact for public authorities. Every time we try to take steps to regulate the financial markets, for example, we are told that it will cost a fortune. Here, we have a very high cost for public authorities at a time when budgets are tight, and no one wants to assess it in order to weigh up the pros and cons of the Services Directive.
My final point is in the form of a question to Commissioner Barnier. Unfortunately, we have been unable to obtain an assurance in this report that the European Commission will finally take note of Article 14 of the Treaty of Lisbon and present a proposal for a directive on public services. Can you tell us when the Commission will finally face up to its responsibilities on this point?
on behalf of the ECR Group. - Mr President, this is an important debate tonight with the Committee on the Internal Market and Consumer Protection, to demonstrate that the Services Directive - into which we put so much effort in the last Parliament under Evelyne Gebhardt's leadership, with many colleagues, including myself, being involved - is absolutely indispensable to the creation of future growth and jobs in the European economy.
I say to Mr Canfin and others that there has been a huge amount of investment in time and resources, and indeed in systems like the points of single contact, in order to generate those jobs and growth, but they now have to come. The issue with this report is the fact that we have done a huge amount of work already, but we now need to see the pay-off from that work.
One of the issues that I know the Commissioner is very much aware of, and which is reflected in some of the ideas in the Single Market Act which we will be bringing back to Parliament in two months' time, is the fact that Member States need to start using and deploying these new instruments and encouraging businesses to use them. Colleagues will remember that this is targeted very much at small- and medium-sized enterprises. They are the ones, as all the work in the previous Commission showed, which were discouraged by the administrative barriers they encountered at all stages from going to set up and deliver services within the European Union, which, of course, is a right they have under the Treaties.
We now need to really make that work. Part of that is to overcome all the ingrained suspicion and problems that they have had, and to make it clear that what we have achieved here is probably the biggest single set of deregulatory measures in opening up markets that has ever happened as a result of one single directive - we have heard about the thousands of measures that have been changed - and similarly the first major investment by Member States in promoting the single market to businesses.
That is what the points of single contact are all about. They are actually about providing the simple information that a business needs if it wants to go and deliver a service in another country - that essential research before they start.
This is just the first of many reports and many investigations that my committee will continue to make, because this is a long-term project. We are just at the beginning of something absolutely crucial for the future of the European economy.
Mr President, when Parliament voted on the Services Directive, the Confederal Group of the European United Left - Nordic Green Left voted against it. This was because we believed that the core of the Services Directive was based on the EU's liberal market freedoms, where freedom for companies and the free movement of services are more important than trade union and social freedoms. When trade union rights come into conflict with the rules of the internal market, it is the rules of the internal market that prevail. We have seen the consequences of this in the Laval ruling and several other anti-union rulings.
The country of origin principle was clearly replaced by the freedom to provide services, but we needed a recipient country principle, in other words, for the rules in the recipient country to apply. We tabled a proposal to this effect, but unfortunately, we did not manage to get it through.
I know that the rapporteur, Mrs Gebhardt, wants to protect trade union rights. She writes that the directive must not undermine general welfare services, but this is not enough to enable the GUE/NGL Group to support the report. This is because the anti-union rulings are not mentioned in the report, despite the fact that they have changed labour market policy completely and reduced workers' rights.
Neither does the report mention the demands agreed on previously by the GUE/NGL Group and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, namely, that we need a social protocol where the trade union and social freedoms are not made secondary to market freedoms. We regret the absence of this in the report.
When the Commission comes to review how well the directive has been working, trade unions have been ruled out as a contact point, whereas, in my opinion, this should be an express requirement. Unfortunately, therefore, the GUE/NGL Group cannot support this report.
Allow me to finish simply by saying that trade union and social rights and collective agreements must never be viewed as administrative barriers.
Mr President, ladies and gentlemen, the Services Directive has always been surrounded by inexplicably optimistic language. It seems that Europe expected that, with this directive, an extraordinary opening up of the market would follow, accompanied by no ill effects and heralding solely positive developments. Now, when it is still to be fully implemented in all countries, we already know that these expectations have, at least in part, been betrayed.
There are certain sectors in which the directive will fail to improve the market or the quality of the services offered, let alone create more jobs. I could quote a host of examples, including local markets and travelling salesmen, who are an important component of regional tradition and identity in some Member States, including Italy.
This is a sector that, in my opinion, should be excluded from the application of the Services Directive. For this reason, I hope that Parliament will ask for the Services Directive to be reviewed so that its scope may be amended, because, as it stands, there is a serious risk that it will penalise sectors that are fundamental to the economy.
(DE) Mr President, Commissioner, ladies and gentlemen, reports on implementation represent an extraordinarily arduous task and they promise little media attention, but they are of major significance for the shaping of Europe's internal market, particularly in the present era. I would therefore like to start by expressing my sincere thanks to all those who helped produce this report, in particular, the rapporteur and our shadow rapporteur, Mrs Handzlik. The Commissioner made reference to the fact that 90% of all newly created jobs in Europe's internal market are in the tertiary sector, which is to say the service sector. In my view, and that of the Group of the European People's Party (Christian Democrats) at least, this means that the delay in implementation that has admittedly taken place and is taking place in only a few - but nonetheless in some - Member States must be brought to an end without fail. We ask the Commission to truly take serious action to ensure that the Services Directive, which has already been in force for some time, can be genuinely ready for use immediately.
Since 90% of all jobs are created in this sector, that also means, secondly, that the Commission must regularly review the scope and examine whether there is not a need to incorporate further sectors - admittedly possibly very small ones - into the scope.
Thirdly, I would like to point out that the creation of the point of single contact - which has been mentioned in various ways already - represents the nucleus of a European administrative law. Obviously, I therefore do understand the odd complaint from the Member States here or there about bureaucratic processes in the mutual evaluation - as Mrs Gebhardt made reference to. However, if you want a single market, ultimately you have to work to ensure its functioning and success.
For that reason, Commissioner, I am extremely pleased to see that you have in any case already received a thousand draft notifications setting out amendments made by the Member States to their national laws. I hope that you continue to receive them. All of this must not serve to burden local communities with layers of bureaucracy but is instead designed to ensure that the single market for service providers is viable.
(SV) Mr President, implementation of the Services Directive has been a complex process for many Member States. In many ways, it has led to a more open internal market with all that that entails, but we have also seen examples where it has not worked so well.
As a Swedish Social Democrat, I have to mention our own situation, where, following the government's transposition of the directive into Swedish law, there is absolutely no requirement for foreign companies to have a representative in Sweden with the right to negotiate and enter into collective agreements with the competent trade union federation. This is a typical problem associated with implementation, as the directive does not contain any ban on laying down corresponding requirements and we have several examples of countries that have succeeded in solving the same problems without ending up in the same situation.
The Swedish labour market model is based on the social partners taking joint responsibility for regulating wages and working conditions. A worker working in Sweden without a collective agreement is therefore at risk of experiencing poorer conditions and a poorer level of protection than other workers. It is therefore of the utmost importance for rules to be in place which ensure that foreign companies have a representative present in Sweden and that this representative has the mandate to negotiate and enter into collective agreements.
I hope that this type of problem, which is a result of over-implementation rather than under-implementation, will also be addressed in the report that is provided for in Article 16(4) of the Services Directive and that is required to have been produced before the end of the year.
Mr President, I would like to thank our rapporteur, who has being doing an excellent job for a number of years now. She said that the transposition of the directive has to be correct. I agree, but it also has to be timely.
In June 2010, only about half the Member States had implemented the directive - more than half a year late. Where are we now, Commissioner? Today, more than a year after the deadline, have all 27 Member States implemented the directive? If not, I think that is pathetic.
The obstacles to implementation are not of a technical nature; they are a lack of ambition and political will. The Services Directive was, in itself, a very meagre compromise and less than the bare minimum needed to bring about a true internal market. Now, Member States are dragging their feet and implementing only reluctantly and late. That is short-sighted. At times of economic crisis, we cannot afford to waste opportunities for growth and job creation because, while the European Union is navel-gazing and preoccupied with our internal borders, the rest of the world moves on. It is not waiting for us. If we want to make EU 2020 a reality, the Member States will have to step up implementation of the Services Directive.
(CS) Mr President, I am pleased that you have mentioned the thousands of changes implemented by individual countries. It is more than a year since the Services Directive should have been transposed into the law of all EU Member States. Unfortunately, however, these thousands of changes are clearly not enough. In an attempt to apply protectionist measures in their domestic economies, some states have failed to regard the implementation of this directive as a priority. Paradoxically, however, the consistent application of the Services Directive and the removal of barriers to cross-border service provision might work as a catalyst for the economic growth of the entire EU, enabling the crisis to be overcome more rapidly.
In connection with the implementation of the directive, I am very concerned that the points of single contact, which are supposed to make life easier for entrepreneurs by providing information on doing business in a given country, as well as in other Member States, are functioning in only 14 countries so far. Commissioner, knowing you as I do, I believe that you and your colleagues will continue the effort to implement the 'Single Market Act', and that you will be making consistent representations to Member States to transpose the Services Directive into law, including implementation on the ground. The successful implementation of this directive is a fundamental precondition for creating a unified internal market. You can count on receiving support from our IMCO committee.
(FR) Mr President, Commissioner, much has been said this evening about technical issues relating to the implementation of the Services Directive, but I believe that it would be far more helpful if we were to actually assess its application together. Why not admit today, when the global crisis is unfolding before us, that all the instances of deregulation are exacerbating the crisis and damaging the services provided to citizens, and that this is happening everywhere, both in the European Union and worldwide?
Mr Barnier, you said just now that there had been some irrational debates regarding this directive. However, you are surely aware that, right now in France, an industrial dispute is taking place within a transport company because Polish and French drivers are being pitted against each other in the name of the country of origin principle.
Furthermore, services of general interest are being destroyed or privatised everywhere. Now, the aim is to further extend the Bolkestein Directive, together with the Single Permit Directive, which you want, incidentally, to force through this House, even though the Committee on Employment and Social Affairs has been unable to give an opinion on it! Now you are going to force European workers to compete not only against each other, but against immigrant workers, too.
Moreover, the situation concerning social services of general interest has still not been cleared up. Healthcare, housing, local communities and childcare must not be treated as commodities. It would therefore help if we had some real assessments of the impact of the application of this directive in terms of employment, regional life and also consumer prices, because everyone can see that energy prices, like transport prices, are increasing all the time, even though we were told that competition would bring them down.
Mr President, the Services Directive has been consistently opposed by my party. This non-legislative report emphasises that this directive has the potential for further integration of the EU economy.
The report recognises that the directive's impact on the economy, businesses and citizens cannot be evaluated until it has been transposed in all Member States. The report therefore calls for closer, thorough monitoring by the Commission, with regular implementation reports. It envisages appropriate funds in its draft budget for 2012 to launch an EU-wide awareness campaign, plus training schemes for officials.
The proposals contained in this report outline more regulation, more supervision and more expenditure at a time when the peoples of Europe are being asked to accept more austerity. This is just more unreality, more bureaucracy and more dismay.
(IT) Mr President, Commissioner, ladies and gentlemen, I believe that the adoption of the Services Directive represented an important achievement in attaining an essential objective for the European Union, namely, the creation of a single market in services. I hold with the view that its full implementation will enable us to unlock enormous economic potential and create jobs. I should like to highlight some aspects that I think deserve to be picked out.
In the first place, full and precise transposition of the directive into domestic law must remain an absolute priority for us. In this respect, I think that Parliament should play a greater role in monitoring its implementation by the Member States. This is both because of the significant contribution that it has made to the directive's long and complex legislative passage and because, given the importance of the subject matter, it is proper that the views of our citizens be represented and taken into consideration in a proper and fair way.
Moreover, the questions of interpretation put by some countries concerning the scope of the directive's application deserve to be clarified without delay so as to ensure the certainty of the law and the effectiveness of the directive.
The implementation of single points of contact for services must take place with ever greater use of IT, by providing services online with easy access, primarily, for small and medium-sized enterprises, which will guarantee interoperability with other portals in other Member States, thereby avoiding the linguistic barriers that have to be overcome daily.
As far as the mutual evaluation process envisaged by the directive is concerned, this can be really useful, if properly carried out, for identifying best practice that can function as a stimulus for those countries that are more backward in transposing the directive and encouraging convergence in laws.
(CS) Mr President, the European single market in services is still not fulfilling its potential. The aim of the Services Directive should be to eliminate barriers to service provision across Europe, and it should bring dramatic improvements. Unfortunately, this is not yet happening. I therefore welcome Mrs Gebhardt's report. I agree with the view that there is a need to put effective pressure on Member States to speed up the incorporation of the directive into national law, and to complete this fully. In my opinion, however, it is just as important for small and medium-sized firms to know that there are places capable of assisting them with their business activities in the area of services. I therefore consider it vitally important to boost awareness of the points of single contact.
For this reason, I have mainly focused in my amendment proposals on the need to upgrade the information campaign in support of this project. The campaign should be aimed at all those involved, including public bodies. The EU may have the best intentions, and it may prepare the best legislation and support measures, which all of the countries might even implement to the best of their ability, but if firms and entrepreneurs are not aware of this, the outcome will always be mixed.
In this act on the single internal market, we are trying to adapt Europe not only to its citizens and consumers, but also to firms and entrepreneurs. Let us therefore listen to them but, above all, let us give them sufficient accessible information.
(FI) Mr President, the basic issue behind this implementing directive is this: what has been the significance of the Services Directive for businesses, consumers, citizens and GDP?
What interests me especially is how smaller enterprises have fared. To its credit, the report does refer to SMEs, their needs and their special circumstances. It makes no deep analysis, however, of what the Services Directive has ultimately done for enterprises of different sizes and different sectors. I would like to have much more precise information on this.
There is no information, for example, on the extent to which small and mediumsized enterprises have increased their crossborder activities. As smaller businesses have had all the obligations of the Services Directive thrust upon them anyway, it would be good to know how they, in particular, have benefited from the directive.
(CS) Mr President, the Services Directive should doubtless be of key importance for opening up the development of services in the Member States, and especially the cross-border exploitation of a far greater range of opportunities for both entrepreneurs and consumers. The problem is that protectionism still persists in many Member States.
Today, as we debate the implementation of this directive after several years, I would like to express disappointment over the fact that it took us five years before the original Bolkestein directive finally entered into force, following abridgement and the addition of a series of items here in Parliament. Now we do not even have clear evidence that it achieved what it was supposed to achieve, the reason being that many Member States still misunderstand the philosophy and meaning of the single internal market. I very much regret the fact that five countries do not have points of single contact in operation, although it is much more worrying that a decent level of interoperability has still not been established between the points of contact in the other Member States.
As the previous speakers have already pointed out, the issue is that small-scale entrepreneurs in particular do not yet have enough information about what the points of contact can do for them, and in some countries, these points do not even exist. What I do consider beneficial is that Member States themselves are actually assessing each other. Perhaps this will result in some kind of desirable outcome in the future. I would like to thank the rapporteur and also the shadow rapporteur, Mrs Handzlik, for producing an essentially accurate description of the situation facing us here. I would like to draw your attention to Article 36, in which the report notes that Member States must carry out risk assessments and ensure that companies do not encounter pointless obstacles when performing the necessary procedures electronically.
(DE) Mr President, Commissioner Barnier, ladies and gentlemen, we all know that the European Union does not have the best reputation. This often results from the fact that workers do not feel that the balance between freedom and security is protected or that it needs to be restored in many areas. This can be seen, for example, in the Services Directive, since it is an important driver of the internal market but also throws a spotlight on the limitations of that market at the same time. The review is therefore important. It is a complex task, and one to which Mrs Gebhardt has provided absolutely outstanding answers.
There are still some challenges to be overcome, however. The Services Directive must not, under any circumstances, undermine the fundamental principle of equal pay for equal work in the same location. We must therefore carefully ensure, through all the monitoring opportunities that have been made available to us, that cross-border services, too, do not violate this principle.
The point of single contact must provide fair access to the market of the country in which the service is to be provided. However, this is not only for the service providers themselves and the companies, for whom in my home city of Essen, for example, there are six officials - for four towns - who feel responsible. It is also for the workers. In that regard, it is absolutely crucial what language these points of single contact speak. In the Committee on Regional Development, we had a fairly hopeless discussion on this. In my view, the languages of the neighbouring countries should be used.
(IT) Mr President, Commissioner, rapporteur, ladies and gentlemen, like many other Members, I, too, recall the great effort required of all of us to overcome the numerous obstacles before we could finally approve the Services Directive. Today, four years later, we are faced with evaluating what has been done, and I believe it is necessary to do so.
I believe that all possible instruments must be applied to achieve full and precise transposition of the directive in every Member State, verifying that amendments to the law are in operation also and, above all, at regional level, in particular, in those countries where federalism is more marked.
To this end, I consider it absolutely important that all of them take determined action to ensure that the directive is implemented in sufficient time so as not to nullify the efforts made by those Member States in which implementation is more advanced, and which would therefore be faced with serious difficulties in accessing an internal market, one of the most important components of which would be obstructed.
The difficulty of making all the new developments and facets of a directive as substantial as this known therefore requires governments to organise information and communication campaigns through the competent authorities on a systematic basis to the extent contained in the text of the measure. As of now, these campaigns have yet to be organised.
I should like to conclude on a dissenting note as regards the merits of the mutual evaluation procedure, which has proved itself to be extremely useful, by allowing for greater transparency in national regulations and creating a structured dialogue between Member States.
(EL) Mr President, Commissioner, may I start by congratulating the rapporteur and the shadow rapporteurs on the report and on the spirit of cooperation which they demonstrated. The main problems with the application of the directive, despite the fact that most Member States have made considerable progress, are basically due, as the report makes clear, firstly, to the lack of information for companies about what applies in each Member State and, secondly, to the unnecessary administrative burden in the form of time-consuming procedures.
These problems constitute a serious barrier to cross-border trade in the services sector and to equal conditions of competition on the market, with all that implies.
That is why it is vital, if the directive is to be applied correctly, for points of single contact to function as e-government portals, thus allowing procedures and formalities to be completed remotely, while, at the same time, providing information on labour law and, more importantly, on taxation.
However, if we are to complete the market, promote growth and create new jobs, I believe that the Member States should not only speed up the application of the directive, but should also take immediate action to address any obscure points in the directive, in order both to benefit society as a whole and small and medium-sized enterprises and to protect workers' rights.
(GA) Mr President, may I say, firstly, that I am grateful to the group for giving me the opportunity to speak in this debate and may I commend the rapporteur and Commissioner Barnier, in particular, for their excellent and important work.
Since I came into the European Parliament, I have been hearing all the time about the need for more Europe. I certainly embrace that concept. The recent economic crisis has brought that idea home to all of us, especially in my own country.
We have an election going on in Ireland at the moment, and it is very interesting that there is more talk about the EU than there is about local issues; this is obviously part of the result of the IMF-EU bail-out. Nevertheless, Ireland's leader has spent two days in Europe, which is unprecedented - one with President Barroso and today with Chancellor Merkel. This all shows an engagement with Europe that we might not have had before.
On this point, the directive has the potential to help us all across Europe to get out of the economic crisis and create prosperity. Unfortunately, many countries, including my own, have not transposed this directive into law. Hopefully, that will change with the new government.
Particularly where SMEs are concerned, there is great potential. It has not been availed of because they are not aware of it, because of difficulties with language, etc. The first thing is certainly to transpose the directive into law. Secondly, the EU needs to impose barriers and penalties on countries that do not abide by the deadlines. It has been far too easy up to now. If we are to have progress, this has to be done.
If each SME had one more employee, unemployment would cease in Europe.
This is a great opportunity, as Mr Harbour and others have said. We cannot afford to wait.
(HU) Mr President, Commissioner, first, I would like to point out that the Hungarian Presidency attributes great importance to the successful conclusion of the mutual evaluation process examining the quality of the Member States' transposition of the directive. However, it cannot be emphasised enough how important it is that we increase the access to information, competitiveness and, thus, the mobility of businesses, and, in particular, of small and medium-sized enterprises. Naturally, we can also contribute to this by facilitating the cross-border activities of SMEs. Multilingual single contact can, and indeed does, play a highly important role in this. The Hungarian Government has always respected, and will continue to abide by, the deadlines in order to transpose all elements of the Services Directive into Hungarian law and practice. In my opinion, the directive is appropriate, but in order to achieve its objective, it is important that all Member States follow and comply with all elements of the directive in time and observe the deadlines.
(DE) Mr President, Commissioner, ladies and gentlemen, the free movement of workers, the freedom of establishment and the freedom to provide services are vital pillars of our internal market. Of course, these must not act as a gateway for social dumping. Service providers must respect the law of the State in which they operate. The country of destination principle must thus also be enforced consistently. For that to happen, all the Member States must also do their homework.
My home country of Germany has not done its homework in this regard, as there is quite clearly a lack of framework conditions for fair mobility and social security. There are no binding wage floors in many areas, the monitoring of undeclared work is inadequate and we have fictive self-employment as a common way of circumventing labour law. As Mr Geier already said, we also need advice centres in different languages for posted workers, not just for companies. If the freedom to provide services is also to benefit workers, there is still some homework to be done.
(RO) Mr President, the Services Directive establishes a general legal framework for Member States, public administrations and local authorities aimed at simplifying procedures and harmonising provisions concerning the right to establish and provide services. It also sets up points of single contact intended to offer assistance to service providers and, in particular, SMEs.
We call on Member States to turn points of single contact into an e-government portal which will offer a complete range of online services to service providers wishing to set up an enterprise or offer cross-border services. Member States must ensure that points of single contact are accessible, including the opportunity for any formalities and procedures to be completed remotely by electronic means. To ensure the electronic interoperability of the points of single contact and mutual recognition of electronic signatures, we call on the Commission to speed up the review of Directive 1999/93/EC on electronic signatures and the adoption of a legislative act on the mutual recognition of e-identification and e-authentication in order to facilitate the provision of cross-border public services in the single market.
Mr President, a Hungarian computer technician can legally go to the Czech Republic to work. That is great. Of course, he went in the past too, but on the black market. One of our greatest achievements is that one can now move legally.
Only eight per cent of SMEs make 15 per cent of their turnover in the European markets. If we simply doubled this, so that 20 per cent of SMEs made 30 per cent of that turnover in the internal market, we could achieve what we want. After one year, we are on the way to doing this.
I would like to say thank you to all those who worked on the Services Directive in the past and those who implemented it in the Member States. It has a great pulling effect on each single government to change to e-governance and use new ICT technologies. The minor problems with the languages have to be looked at carefully and this we have to improve, but the great success of the Services Directive is that it will have a great impact on the European economy in the coming years. Beside the austerity programmes, this is the achievement, so I would like to congratulate the rapporteur and those who participated.
(DA) Mr President, I would just like briefly to add something to my first speech. Many of us who have spoken today have mentioned that there are countries that have still not got their points of single contact in place, so I would just like to make a direct appeal to the Commissioner to intervene personally when you now visit all of these countries, and ensure that you emphasise once again to the Member States that these points of single contact must be provided. Proper conditions must be in place. I will not claim to be an expert in how to put more pressure on those Member States that have not done this, but I very much hope that, as Commissioner, you will personally do your bit to put pressure on these countries. I think it is quite simply scandalous that, after 14 months, we still have countries that have not implemented this.
(PT) Mr President, Commissioner, it is both useful and necessary to remind ourselves here of the struggles fought by workers in various countries against this directive, struggles which came together to take on an expressive dimension on a European scale, struggles that allowed some of the more negative aspects of the first draft of the directive to be deleted or amended. However, this discussion clearly demonstrates that the causes for concern and the motives for the struggle have not gone away.
This is primarily because all the areas in which the states can and must perform their social duties through public services have not been clearly excluded from the scope of the directive. As we well know, the concept of public services has been distorted to offer a narrow view of it. Why has the Member States' ability to intervene in safeguarding their uniqueness and defending their productive and business fabric been limited? It is because freedom of establishment and the free provision of services continue to take precedence over social and labour rights, which are increasingly degraded as this single market is strengthened.
Mr President, Commissioner, a genuine contribution to defending the interests of small and medium-sized enterprises would be to put an immediate stop to the so-called austerity plans that are stifling them, as is happening in innumerable countries such as Portugal.
(DE) Mr President, you will have observed that there are many, many MEPs wishing to use the catch-the-eye procedure because this subject is so ridiculously important to us. I come from a country - Austria - where the Services Directive has not yet been implemented. The reason for this relates to constitutional law - the requisite majorities were needed in order to pass a Federal Constitutional Act, and they are not easy to obtain. I would like to offer my sincere thanks to the rapporteur, Mrs Gebhardt, not only because she has shown such commitment to this subject for so long, but also because she attempted, together with the shadow rapporteur, to accommodate both the principles and the practical in this report. Those principles included emphasising how important it is to exclude social services and health services. The practical included, for example, the ability to find what you are looking for and obtain the necessary information via the Internet.
The main reason why I wanted to speak was in order to express our disappointment with the fact that, even on implementation of the Services Directive, it has still not proven possible to get a grip on wage and social dumping.
(EL) Mr President, I come from Greece and, unlike Austria, Greece started to apply the Services Directive just a few months ago, in 2010, when it was transposed into national law.
We are very proud of this, because we achieved it at a very difficult time for Greece, in a period of crisis, and the fact that we achieved it is very important, because the first to be supported by the Services Directive, especially the points of single contact, will be small and medium-sized enterprises, which we need in the European economy above all else.
I would like to reiterate two things said by another Greek member who spoke. Mr Poupakis of the Group of the European People's Party (Christian Democrats) said that it is very important to have information and it is also very important to remove the administrative burden.
Finally, I honestly must thank Evelyne Gebhardt from the bottom of my heart; like a mother, she has nurtured this child, by which I mean the Services Directive, since the last legislative period; she has raised it and I think that, in cooperation with the 'daddy', Commissioner Barnier, they really will be able to raise the directive like their child, for the benefit of European citizens.
Mrs Rapti, I gave you a little more time because birth always takes a little more time. I hope the baby is well!
Mr President, it is true that Mrs Gebhardt and I have a real rapport, but that does not mean that we always have to agree with one another. I have no other comment to make apart from to say that we must work together intelligently, Mrs Rapti.
I was also struck by what you said, Mrs Rapti. I myself was able to see, during my recent visit to Greece, and echoing the concern expressed by Mr Harbour about the potential for growth found in this directive, that, if it is used intelligently, within the limits laid down but to its full potential, there clearly will be potential for the services economy, which is so very important - I will say it again: other agri-food and industrial economies should be equally important or more important - to grow. Moreover, this directive, if used properly, will be an opportunity for open economies such as the Greek economy, in which services, especially tourism services - the tourism industry - are so important.
I would like to say to Mr Schwab, and to Mrs Gebhardt also, that they are right to point out Parliament's role in improving this directive and to confirm that Parliament will be vigilant in ensuring that it is implemented properly. As I have often said to Mr Harbour, I personally am keeping a close eye on its implementation.
Today, almost all the Member States have opted to adopt a horizontal legislative act. Mrs Vergnaud and Mr Canfin pointed out - they were sorry to have to do so, but they have a responsibility to give their opinion - that France, and Germany too, had preferred to integrate principles from the directive directly into their existing sectoral legislation. People may question or criticise that approach, Mrs Vergnaud, as you yourself have done, but we believe that it is clear and valid in the European context.
I would also like to point out to Mrs Hyusmenova that 23 Member States have already adopted their horizontal transposition legislation. Mr Kelly mentioned that Ireland was the very last country to do so. In two other Member States - Mrs Regner spoke of Austria and Luxembourg - the legislation is currently being examined by their parliaments.
I would also like to point out to Mrs in 't Veld that infringement proceedings are still open with regard to seven Member States that have failed to communicate their transposition measures. Therefore, as you can see, ladies and gentlemen, the spirit is one of agreement and proactiveness. I myself am visiting the Member States, as was noted earlier. Mr Løkkegaard mentioned my visits concerning these issues in particular. However, you will see that, if necessary, we can be even more insistent by opening infringement proceedings to ensure that this directive is implemented properly.
Mrs Auconie, Mrs Handzlik, Mrs Sehnalová, Mrs Gebhardt and Mr Harbour stressed the importance of multilingual points of single contact. We share this view of the importance of multilingual services, of services that are also very interoperable, electronic and accessible from the wonderful tool that is the Internet - Mrs Comi and Mrs Roithová mentioned this, as did Mrs Herczog just now when she spoke about these points of single contact.
I would also like to point out to Mrs Handzlik that the Commission is working with the Member States to exchange good practice on issues such as the Internal Market Information System (IMI) and the Internal Market Problem Solving Network (SOLVIT). We have a group of experts tasked with facilitating this exchange of good practice; we have begun a study to check how things are going and, at the end of 2011, we will organise a conference on the practical operation of the points of single contact, in the same spirit as the forum on the single market that I would like to organise - this was a suggestion made by Mrs von Thun und Hohenstein and Mr Harbour. It will be an annual single-market forum enabling us to take an approach that is more human, more practical, more citizen-based and closer to this market, with businesses and with professional organisations or trade unions.
Mr Løkkegaard and Mrs Gáll-Pelcz, who reminded us of the commitment of the Hungarian Presidency, mentioned the mutual evaluation process. This is another new method which, if we can make a success of it, will, I hope, be useful for other European texts. I am paying close attention to this constructive mutual evaluation, which is a modern tool consisting of a case-by-case evaluation, before applying it to other legislative instruments.
Mr Harbour mentioned the performance tests that we have begun. Why have we begun these performance tests for each service to see the positive or negative interactions between certain European texts? Because we realise that, in order to apply the Services Directive properly, we need to have regard to other texts, and I would offer the example of an architect based in Belgium who works with clients in the Netherlands and who, depending on the circumstances, may be subject to the Services Directive, the Professional Qualifications Directive, the E-Commerce Directive, the Consumer Protection Directives, and other instruments besides. This is why we need to ensure - and this is what we are going to do with the performance tests - that these different European texts tie in well together.
I would like to conclude, Mr President, by raising a highly political point, which is important to me too, ladies and gentlemen, and which Mrs Gebhardt was the first to raise: this directive must be applied for the purposes for which it is intended; it must not be applied to other matters. I will therefore be as vigilant as you with regard to the temptation of certain Member States to use this directive for purposes other than those for which it is intended, in particular, for issues that might relate to services of general economic interest. Mrs Auconie raised this point, as did Mrs Svensson and Mrs Bizzotto just now.
I would also remind Mr Canfin, who questioned me, that the Commission is honouring its commitment by working on a text that will clarify a communication on public services, on services of general economic interest. My colleague, Mr Almunia, the Commissioner responsible for competition, is, for his part, working on updating the Monti-Kroes package. Therefore, you will have two tools, in communication terms, which should clarify matters and prevent ambiguities and, at times, controversies or misunderstandings.
The communication on services of general economic interest or public services will be produced sometime this year. I would also say to Mrs Geier that the Services Directive should not affect workers' rights, because the directive does not deal with this issue. Indeed, it does not deal with the issue of rights or the issue of the posting of workers.
Lastly, I should like to say to Mr Le Hyaric, whose criticisms I listened to carefully just now, that transport is not covered by the Services Directive, and neither is healthcare. This directive does not stipulate that public services must be privatised in any way; I will pay extremely close attention to that, and to other matters besides, in the communication that we are preparing on services of general interest.
In other words, ladies and gentlemen, I know that this directive has provoked debate. I would remind you that it has been greatly improved, that it is now fairly clear and that we can use it to create jobs and growth, which the citizens are waiting for. I want us to be demanding - and you are right to be so - but I would also like us to be objective with regard to this directive and to build this single market in services together, in the spirit of partnership and using partnership methods. In any case, that is what I am determined to do - and what I promised you I would do - over the next four years so as to enable this directive to realise its full potential.
Mr President, this debate was very interesting and illuminating. There was one observation I have to make, though, and that was that there are still people who continue to have in their heads the old Bolkestein proposal, which actually provided for liberalisation and deregulation, despite the fact that that really is a thing of the past and that the Services Directive, as constituted at present, is about enabling people to use their qualifications to offer services across the European Union. That is what this Services Directive is about, and it is important to keep saying so. I would like to stress that once again and we have also made that change quite clear.
In addition, I would also like to remind you all that we absolutely do have a social clause in the Services Directive. This is because we have included, in Article 1, a clause whereby the labour and social law of the Member States cannot be jeopardised by the application of the Services Directive. Thus, if something like that were to happen in a Member State - and I did say this at the beginning - that would be an incorrect implementation of the Services Directive. If you want to speak of the Rüffert case and others, that has no relevance to the Services Directive. Such cases relate to the Posting of Workers Directive and its implementation and to the public procurement directives. Please do not fall into the trap of comparing apples and oranges. While apples and oranges perhaps both produce a good fruit stew, that is completely the wrong approach to take in politics. We therefore really need to very closely monitor what happens.
I repeat my call for us to ensure that the Services Directive is correctly transposed in the Member States and not used to take rights away or to deregulate - that is not the job of the Services Directive.
Of course, it remains a quite clear demand for us that we in the European Union in any case need a legal framework to protect services of general economic interest. I am eager to see what the Commission will produce for us in this regard.
The debate is closed.
The vote will take place at midday tomorrow, Tuesday, 15 February.
Written statements (Rule 149)
The market in services represents two thirds of the gross domestic product and two thirds of jobs in the European Union, but even so, only a fifth of total intra-EU trade. All the same, I can only agree with the priorities enumerated by the rapporteur and, in particular, as regards the completion of the points of single contact and the strengthening of administrative cooperation. As things stand, the first generation of points of single contact exists in 22 Member States. This would appear to afford us some comfort, were it not for the fact that in only 14 of them is it possible to complete the process online. On the contrary, it is essential that points of single contact become an integral part of greater e-government in the EU, making the offering available in different languages. Finally, it is essential to strengthen administrative cooperation so that the whole of this communication-based system can function efficiently. The Internal Market Information System (IMI) has already become a vitally important tool. It supports the work done by administrations, enables different administrative methods to be coordinated and deficient information to be supplemented. In spite of this, monitoring will, in future, be necessary to make sure that this system is not only used but also, and above all, correctly applied.